DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 Response to Amendment
This action is in response to the after-final amendment filed on 9/6/2022, wherein:
Claims 1-3, 5-8, and 10 are currently pending; 
Claims 1, 3, 5, 6, 8, and 10 have been amended; and
Claims 4 and 9 have been cancelled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, and 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. 
Re: Claims 1-3, 5-8, and 10. The claim(s) recite(s) a system having an interface receiving tracking data of a spacecraft via a network, a memory storing data, and a processor configured to perform a set of steps resulting in calculations of optimized trajectories; and a method of performing a set of calculations for determining optimized trajectories. 
In the Supreme Court Decision in Alice Corporation Pty. Ltd. v CLS Bank International, et al. the court outlined several examples of abstract ideas including fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships. As per prong one of the revised step 2A of the eligibility analysis, the examiner understands the invention of claims to be directed toward the abstract ideas of: calculating optimal orbital trajectories. Calculating optimized trajectories falls under the grouping of abstract ideas such as mathematical concepts (e.g. formulas, equations, calculations) and mental processes (e.g. thinking that can be performed in the human mind or using pen and paper). As per prong two of step 2A and step 2B of the eligibility analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: (1) the claims are directed to an abstract idea with additional generic computer elements, wherein the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and (2) the data gathering steps required to use the correlations do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The computer elements of the claimed apparatus and method do not add significantly more because they merely store and retrieve information from memory and perform calculations without utilizing the results in any way, such as, directing the thrusters of a spacecraft to fire in accordance with the optimum trajectories calculated. 
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 9/6/2022, with respect to the 35 USC 112(b) rejections of claims 1-3, 5-8, and 10 and the 35 USC 102(a)(1) and 102(a)(2) rejections in view of US 2013/0187008 to Grover et al. have been fully considered and are persuasive.  In view of the amendments and persuasive arguments, the 35 USC 112(b) rejections of claims 1-3, 5-8, and 10 and the 35 USC 102(a)(1) and 102(a)(2) rejections in view of US 2013/0187008 to Grover et al. have been withdrawn. 
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. On pages 6-10 of Applicant’s Remarks, it is alleged that the rejections of claims 1-3, 5-8, and 10 under 35 USC 101 should be withdrawn. It is alleged on page 7 that the steps performed by the machine or system cannot be performed by a human because “the human mind is not equipped to perform these claimed functions.” This allegation has no evidence supporting the claim. While the human mind may require far more time to process the steps of the algorithms, there is no indication that a human with adequate time and pencil and paper could not perform the same steps by hand. Everything recited in the claims is directed to an algorithm of optimizing trajectories which is within the capabilities of one of ordinary skill in the art. On pages 7-10, it is then alleged that the step of generating the minimum fuel 3D osculating trajectory based on a minimum energy 2D averaged trajectory is a practical application of the system/method and not an abstract idea. Ex parte Okura is then cited in an attempt to prove that the generated minimum fuel 3D osculating trajectory is a practical implementation because it controls the physical parameters in a like manner to which the improved liquid chromatography process having a mathematical formula of Ex parte Okura does. This rationale is not found to be persuasive as the generated solution is not sent to a spacecraft and executed to effect the propulsion system thereof. As the system and method claims merely recite that a solution is generated, this is not a practical implementation as required by 35 USC 101. In Ex parte Okura (see sections cited on page 9 of Applicant’s Remarks) it is stated that the mathematical formula provides “more accurate estimates to control the physical parameters of the process to yield more accurate results” (emphasis added) of the chromatography process such as mixing solvents. While the 3D minimum fuel trajectory solution generated in the present claims could be used to control physical parameters such as the propulsion system of the intended spacecraft, it is not a practical implementation because the solution generated is never recited to be utilized by a spacecraft to effect its “physical parameters.” The rejections under 35 USC 101 are therefore maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647